No. 13297

          I N THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN

                                              197 6



THE STATE OF MONTANA,

                                 p l a i n t i f f and A p p e l l a n t ,

          -vs   -
L. R. BRETZ and MERREL J. CLINE,

                                 Defendants and Respondents.



Appeal from:           D i s t r i c t Court o f t h e T h i r d J u d i c i a l D i s t r i c t ,
                       Honorable R o b e r t Boyd, Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

                Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
                 Montana
                A l b e r t W. M e l o l i n g a r g u e d , S p e c i a l A s s i s t a n t A t t o r n e y
                Genera 1, Helena, Montana
                James J. Masar, County A t t o r n e y , Deer Lodge, Montana

     F o r Respondent :

                Morrison and Hedman, W h i t e f i s h , Montana
                Frank Morrison a r g u e d , W h i t e f i s h , Montana
                D. R . Matthews a r g u e d , M i s s o u l a , Montana



                                                  Submitted:           A p r i l 7 , 1976

                                                      Decided : APP 2 T:        1976
          4FR 2 r:: 1998
Filed :
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion o f t h e C o u r t .

             T h i s i s a n a p p e a l by t h e s t a t e of Montana from a n o r d e r

of t h e d i s t r i c t c o u r t , Powell County, d a t e d F e b r u a r y 1 3 , 1976,

wherein t h e Honorable R o b e r t J . Boyd g r a n t e d a d e f e n s e motion

t o t r a n s f e r t o Missoula County, c o u n t s V I t h r o u g h X i n c l u s i v e

of t h e amended i n f o r m a t i o n f i l e d i n Powell County October 23,

1975.

             On August 27, 1975, t h e s t a t e o f Montana f i l e d a n i n -

f o r m a t i o n and a f f i d a v i t i n s u p p o r t t h e r e o f i n Powell County,

c h a r g i n g L. R. B r e t z and M e r r e l J . C l i n e i n a f i v e c o u n t i n f o r -

m a t i o n w i t h t h e f e l o n i e s of c o n s p i r a c y and s o l i c i t a t i o n a s

s p e c i f i e d i n s e c t i o n 94-4-102,      R.C.M.      1947 and s e c t i o n 94-4-101,

R.C.M.     1947, r e s p e c t i v e l y .    The a l l e g e d c r i m i n a l a c t s o c c u r r e d

i n J u l y 1975 i n t h e s t a t e p r i s o n where B r e t z and C l i n e w e r e

serving sentences f o r felony convictions.

             A s a r e s u l t o f t h e i n f o r m a t i o n , t h e two p r i s o n e r s w e r e

t r a n s f e r r e d , by o r d e r of Warden C r i s t , t o t h e Missoula County

jail.      While i n t h e Missoula County j a i l , B r e t z and C l i n e w e r e

a l l e g e d t o have committed c e r t a i n a c t s r e s u l t i n g i n t h e f i l i n g

of a n amended i n f o r m a t i o n i n Powell County, a d d i n g f i v e new

c o u n t s , V I t h r o u g h X:   c o n s p i r a c y t o commit p e r j u r y , s o l i c i t a t i o n

t o commit p e r j u r y , tampering w i t h w i t n e s s e s , and f a b r i c a t i o n o f

physical evidence.               Each o f t h e s e a c t s w a s a l l e g e d t o have been

done w i t h d i r e c t r e g a r d t o t h e t h e n pending f i v e c o u n t s p r e v i o u s l y

f i l e d i n Powell County.             Each a l l e g e d c r i m i n a l a c t , however, w a s

d e s i g n a t e d a s e p a r a t e and new c r i m e o c c u r r i n g i n M i s s o u l a County.

             Counts V I t h r o u g h X , by t h e amended i n f o r m a t i o n became

s u b j e c t t o d e f e n s e m o t i o n s f o r change o f venue from Powell t o

Missoula County.             On F e b r u a r y 1 3 , 1976, Judge Boyd g r a n t e d t h e

m o t i o n s , o r d e r i n g venue changed t o Missoula County on Counts V I

t h r o u g h X of t h e amended i n f o r m a t i o n .        S u b s e q u e n t l y , Judge Boyd
was d i s q u a l i f i e d and Judge J a c k Green assumed j u r i s d i c t i o n o f

t h e o r i g i n a l i n f o r m a t i o n case s t i l l pending i n Powell County.

             The s o l e i s s u e on t h i s a p p e a l i s whether t h e p r o p e r

p l a c e f o r venue o f c o u n t s V I t h r o u g h X o f t h e amended informa-

t i o n i s i n Powell County o r Missoula County.

             I t i s t h e p o s i t i o n of t h e S t a t e i n i t s amended informa-

t i o n and s u p p o r t i n g a f f i d a v i t t h a t t h e a l l e g e d c r i m i n a l a c t s i n

Missoula County, c o m p r i s i n g c o u n t s V I t h r o u g h X , c o n s t i t u t e d a

c a l c u l a t e d a t t e m p t t o d e s t r o y t h e c r e d i b i l i t y of o n e J a c k LaMere,

a s t a t e witness expected t o t e s t i f y a s t o t h e a l l e g e d c r i m i n a l

a c t i v i t i e s i n Powell County s p e c i f i e d i n c o u n t s I t h r o u g h V .

For p u r p o s e s of b r e v i t y and c l a r i t y , we set f o r t h c o u n t No. I X

of t h e amended i n f o r m a t i o n a s i l l u s t r a t i v e o f t h e S t a t e ' s p o s i t i o n :

            "For a f u r t h e r and s e p a r a t e c a u s e o f a c t i o n ,
            b e i n g a d i f f e r e n t o f f e n s e of t h e same c l a s s
            of crimes and o f f e n s e s and c o n n e c t e d i n i t s
            commission w i t h a l l p r e c e d i n g c o u n t s h e r e o f ,
            t h e s a i d d e f e n d a n t s , L. R. BRETZ and MERREL J .
            CLINE, t h e n and t h e r e b e i n g , t h e n and t h e r e
            w i l l f u l l y , purposely, knowlingly, wrongfully,
            and f e l o n i o u s l y , on o r a b o u t and between t h e
            d a t e s of August 25, 1975 and October 22, 1975,
            a t and i n t h e County o f M i s s o u l a , S t a t e of
            Montana, d i d commit t h e c r i m e of TAMPERING W I T H
            WITNESSES, a f e l o n y , a s s p e c i f i e d i n S e c t i o n
            94-7-207, R.C.M.               1947, i n t h a t s a i d d e f e n d a n t s
            L. R. BRETZ and MERREL J . CLINE, d i d p u r p o s e l y ,
            knowingly, w i l l f u l l y , w r o n g f u l l y , u n l a w f u l l y
            and f e l o n i o u s l y a t t e m p t t o i n d u c e and o t h e r w i s e
            c a u s e a w i t n e s s t o t e s t i f y and i n f o r m f a l s e l y
            and w i t h h o l d t e s t i m o n y and i n f o r m a t i o n w h i l e
            b e l i e v i n g t h a t o f f i c i a l p r o c e e d i n g s and i n -
            v e s t i g a t i o n s w e r e pending i n t h e D i s t r i c t C o u r t
            of t h e T h i r d J u d i c i a l D i s t r i c t o f t h e S t a t e o f
            Montana, i n and f o r t h e County o f P o w e l l ,
            e n t i t l e d THE STATE O MONTANA, P l a i n t i f f , v s .
                                               F
            L. R. BRETZ and MERREL J . CLINE, Defendants * *                                 *".
             (Emphasis s u p p l i e d . )

             S e c t i o n 95-402,     R.C.M.      1947, p r o v i d e s t h a t where a n o f f e n s e

i s committed p a r t l y i n one c o u n t y and p a r t l y i n a n o t h e r :

            "Where two ( 2 ) o r more a c t s a r e r e q u i s i t e t o t h e
            commission of any o f f e n s e , t h e t r i a l may be i n any
            c o u n t y i n which any o f such a c t s o c c u r . "   (Emphasis
            supplied)       .
The R e v i s e d Commission Comment i n i n t e r p r e t i n g t h i s p a r t i c u -

l a r s t a t u t e said:

              "This provision allows t h e t r i a l t o t a k e place i n
              t h e most c o n v e n i e n t c o u n t y where a n e l e m e n t o f t h e
              o f f e n s e o c c u r r e d . * * * The o n l y e l e m e n t s o f t h e
              c r i m e which a r e o f i n t e r e s t a r e t h o s e a c t s c o n s t i -
              t u t i n g o r r e q u i s i t e t o t h e consummation o f t h e
              o f f e n s e ; t h e t r i a l o f t h e c a s e may b e h e l d i n a n y
              c o u n t y i n which s u c h a c t s o c c u r . "

              The Commission comment c i t e s S t a t e v . C a s s i l l , 70 Mont.
433, 227 P . 49.

              C o n s i d e r i n g a g a i n c o u n t No. I X ,     "Tampering w i t h W i t n e s s e s "

and k e e p i n g i n mind t h e s p e c i f i c l a n g u a g e of s e c t i o n 95-402 h e r e -

inbefore underlined,                " * * * a c t s * * * r e q u i s i t e t o t h e commis-
sion" of t h e c r i m e charged, we note t h a t t h i s p a r t i c u l a r count

c o r r e c t l y s t a t e s t h e elements of t h e o f f e n s e of tampering w i t h

a w i t n e s s , p u r s u a n t t o s e c t i o n 94-7-207,            R.C.M.    1947, by a l l e g i n g

t h e a c t o f t a m p e r i n g i n M i s s o u l a County         "    * * *    while believing

t h a t o f f i c i a l p r o c e e d i n g s and i n v e s t i g a t i o n s w e r e p e n d i n g   * * *
i n and f o r t h e County of P o w e l l , e n t i t l e d THE STATE O MONTANA,
                                                                       F

P l a i n t i f f , v s . L. R . BRETZ and MERREL J . CLINE, D e f e n d a n t s                       * * *".
Thus, s i n c e t h e a c t s r e q u i s i t e t o t h e commission o f t h e a l l e g e d

o f f e n s e of tampering w i t h a w i t n e s s occurred i n b o t h c o u n t i e s ,

Powell and M i s s o u l a , c o u n t No. I X c a n n o t s t a n d i n d e p e n d e n t o f t h e

P o w e l l County c h a r g e s u n d e r t h e f a c t s a l l e g e d .         This s a m e r a t i o n a l e

c a n b e a p p l i e d t o c o u n t s V I , V I I , V I I I , and X .

             Respondents u r g e t h a t S t a t e v . R o t h e r , 130 Mont. 357,

361, 303 P.2d 393 i s c o n t r o l l i n g and r e q u i r e s a c o n t r a r y r e s u l t .

I n R o t h e r , by a 3 t o 2 m a j o r i t y , t h i s C o u r t h e l d t h a t t h e crime

o f p e r j u r y by s w e a r i n g t o a f a l s e a f f i d a v i t i n Lake County b e f o r e

a N o t a r y P u b l i c , was c o m p l e t e i n i t s e l f i n t h a t c o u n t y e v e n

t h o u g h t h e f a l s e a f f i d a v i t w a s s u b m i t t e d t o t h e S t a t e Board o f

E q u a l i z a t i o n i n L e w i s and C l a r k County.            The R o t h e r c a s e was

n a r r o w l y c o n s t r u e d u n d e r o u r s t a t u t e p r i o r t o s e c t i o n 95-402.       The
    m a j o r i t y o p i n i o n i n d i c a t e d however t h a t had t h e c r i m e been more

    t h a n p e r j u r y , s u c h a s w e m i g h t now have by t h e c o u n t s y s t e m

    p r o v i d e d f o r i n T i t l e 95, a d o p t e d e f f e c t i v e J a n u a r y 1, 1 9 6 8 , t h e

    same t i m e t h e new venue s t a t u t e s w e r e a d o p t e d , t h e r e s u l t s would

    have been d i f f e r e n t .        The C o u r t s a i d i n R o t h e r , p .      361:

                 " T h i s i s n o t a c a s e where t h e c r i m e i s committed
                 i n more t h a n o n e c o u n t y u n d e r t h e r e c o r d b e f o r e
                 us.       T r u e , had t h e r e c o r d shown t h a t t h e d e f e n d -
                 a n t a f t e r making t h e a f f i d a v i t c a r r i e d it t o Lewis
                 and C l a r k County and t h e r e p l a c e d it b e f o r e t h e
                 s t a t e b o a r d o f e q u a l i z a t i o n , t h e n it may b e t h e
                 j u r i s d i c t i o n r e s t e d i n e i t h e r Lake o r Lewis &
                 C l a r k County.           But t h e r e i s no e v i d e n c e h e r e t h a t
                 t h e d e f e n d a n t b r o u g h t t h e a f f i d a v i t t o Helena i n
                 person. "

    F i n a l l y , t h o u g h b o t h P o w e l l and M i s s o u l a C o u n t i e s would have been

    p r o p e r c o u n t i e s f o r venue p u r p o s e s i n i t i a l l y u n d e r o u r i n t e r p r e -

    t a t i o n o f s e c t i o n 95-402,      o n c e t h e i n f o r m a t i o n was f i l e d i n P o w e l l

    County t h a t i s where t h e a c t i o n must s t a y .                 See S t a t e v. Bretz,

    166 Mont. 4 4 4 ,        534 P.2d 496, 32 St.Rep.                  374.      Therefore t h e d i s -

    t r i c t c o u r t e r r e d i n t r a n s f e r r i n g counts V I through X t o Missoula.

                 The o r d e r o f J u d g e R o b e r t Boyd c h a n g i n g venue t o M i s s o u l a

    County i s r e v e r s e d and s e t a s i d e and c o u n t s V I t h r o u g h X o f t h e

    amended i n f o r m a t i o n a r e o r d e r e d t r a n s f e r r e d back t o P o w e l l County

    a s a p a r t o f t h e amended i n f o r m a t i o n f o r t r i a l .




4      Justice
       ,'
Mr. J u s t i c e Frank I . Haswell and M r .                  ~usticeGene B . Daly
dissenting:
             W e would a f f i r m J u d g e Boyd's o r d e r c h a n g i n g t h e p l a c e

o f t r i a l o f Counts VI t h r o u g h X t o M i s s o u l a County.

             The amended i n f o r m a t i o n e x p r e s s l y c h a r g e s t h a t e a c h o f

t h e s e crimes was committed " a t and i n t h e County o f M i s s o u l a ,

S t a t e o f Montana".           Defendants' conduct forming t h e b a s i s of

e a c h c h a r g e i s s p e c i f i c a l l y a l l e g e d t o have o c c u r r e d " w h i l e t h e

s a i d d e f e n d a n t s were p h y s i c a l l y c o n f i n e d i n t h e M i s s o u l a County

j a i l s i t u a t e d a t M i s s o u l a , Montana".          Both t h e Montana C o n s t i -

t u t i o n and a Montana s t a t u t e r e q u i r e t r i a l t o b e h e l d i n t h e

c o u n t y where t h e a l l e g e d c r i m e w a s committed.                 Art.   11, S e c . 2 4 ,

Montana C o n s t i t u t i o n ; s e c t i o n 95-401,          R.C.M.      1947.

             The m a j o r i t y c o n c l u d e t h a t t h e pendency o f c r i m i n a l

c h a r g e s a g a i n s t t h e d e f e n d a n t s i n P o w e l l County i s " r e q u i s i t e

t o t h e commission" o f t h e c r i m e s c h a r g e d i n C o u n t s V I t h r o u g h X

and t h e r e f o r e a l l c h a r g e s s h o u l d b e t r i e d i n P o w e l l County.              We

disagree.

             While it i s a r g u a b l e t h a t t h e p e n d i n g c h a r g e s i n P o w e l l

County f u r n i s h e d t h e m o t i v e f o r commission o f t h e crimes c h a r g e d

i n Counts V I t h r o u g h X I s u c h m o t i v e i s no e l e m e n t o r r e q u i s i t e

of t h e l a t t e r charges.            The a l l e g e d crimes of c o n s p i r a c y t o commit

p e r j u r y , s o l i c i t a t i o n t o commit p e r j u r y , t a m p e r i n g w i t h w i t n e s s e s ,

and f a b r i c a t i o n o f p h y s i c a l e v i d e n c e w e r e c o m p l e t e i n t h e m s e l v e s

by t h e a l l e g e d c o n d u c t o f t h e d e f e n d a n t s w i t h o r w i t h o u t a pend-

i n g c r i m i n a l p r o c e e d i n g a g a i n s t them i n P o w e l l County.           If the l a w

w e r e o t h e r w i s e , a d e f e n d a n t c o u l d n e v e r be c h a r g e d w i t h t h e s e

c r i m e s a b s e n t p e n d i n g p r o c e e d i n g s a g a i n s t him.

             For t h e s e r e a s o n s , w e d i s s e n t .